Case 2:19-cv-08109-SVW-MAA Document 24 Filed 12/30/19 Page 1of2 Page ID #:101

 

Attorney or Party Without Attorney (Name and Address) Telephone No. FOR COURT USE ONLY
MICHAEL S. DEVEREUX 310/439-9627
WEX LAW
PROFESSIONAL LAW CORPORATION
1880 CENTURY PARK EAST Ref. No. or File No.
SUITE 1101
LOS ANGELES CA 90067 758349/NERSOYAN
Attorney For (Name): PLAINTIFF

 

Insert name of court and name of judicial district and branch court, if any.
UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF
CALIFORNIA

 

Short Title of Case:
NERSOYAN VS COUTNY OF LOS ANGELES

 

 

 

Invoice No.: Date: Time: Dep./Div.: Case Number:
758349 2:19-CV-08109-SVW (MAAK

 

 

PROOF OF SERVICE SUMMONS AND COMPLAINT
I certify that I am authorized to serve the SUMMONS and COMPLAINT in
the within action pursuant to F.R.Civ.P.4(c) and that I served the
SUMMONS and COMPLAINT as follows:
SUMMONS AND COMPLAINT
NOTICE OF INTERESTED PARTIES
CIVIL COVER SHEET

1. Name and title of person served: DEPUTY KENNETH COLLINS, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS A DEPUTY

2. Date and time of delivery: 12/11/19 , 09:39 AM

3. Place of service: RESIDENCE
BUSINESS 2113 NORTH HWY 175
SEAGOVILLE TX 75159

PERSONAL SERVICE
PERSONAL SERVICE, by handing copies to the person served (F.R.Civ.P.4e)
I declare under penalty of perjury that the foregoing document is true
and correct.

Executed at SIGNAL HILL, state of CALIFORNIA on 12/12/19

SERVED BY:DEPUTY HINOJOSA FEE FOR SERVICE: $213.00

SIGNAL ATTORNEY SERVICE, INC. d. Registered California process server

P.O. Box 91985 (1) [ ] Employee or [ X Independent Contractor
(2) Registration No. N/A

Long Beach CA 90809 (3) County: STATE OF TX.

(562)595-1337 FAX(562)595-6294 (4) Expiration:

I declare under penalty of perjury, under the laws of the State of California and of the United States of America that the foregoing is true and correct
DATE: 12/12/19 SIGNATURE CS eer OO CO

 
Case 2: 19- -cv-08109-SVW-MAA Document 24 Filed 12/30/19 Page 2 of 2 Page ID #:102

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONSTABLE’S RETURN
Style of Case: Da wiEI NER SEYAW. CiwowifvAl) Vo Gut of Gs hvgel® 3 A Coot
Core hoe AT OW
day ; |
Came into hand, this QO of DEC 20 | X ,at || %
o'clock ’ M. by executing and delivering a CiTAT 100 v 5 issued out of the
-CVD9I0T-Syw Cas AY

state of ' CAL, Foti A under cause nuthiter: sabi Stil n the il l day
of a) , 20 AA «9:39 o’clock Am

TA KewweT Ee B tle 7 leet feiveredea le true Pad correct copies of same.
ao eae
NOTES:
LJ | pursuant to Rule 106/Rule 536, to an occupant:

= , : over the age of 16 years.

LJ : pursuant to Rule 106/Rule 536, by securely attaching
and/or affixing to the | te or the defendant's last known place of
eI business oe gut N. i Hwy as SeRgov lle TH et SiS]
L] Lia Corporation [] A Business
Name: ( president [_] Vice-President C] Registered Agent
LI : - personally delivered/served process to the Rules
Of Civil Procedure, the state of ,toan occupant over the age Of 216 . Years.
( Describe and/or name occupant: : ss 2 )

Service Address:

UO

 

RETURNED TO COURT AND/OR PLAINTIFF FOR THE FOLLOWING REASONS: >

 

a
ZZ
7

ee

 

Service Fees: $

 

SIGNATURE & BADGE# DEPUTY CONSTABLE
TRACEY L. GULLEY

 

COUNTY OF DALLAS § DALLAS COUNTY PRECINCT 1
§
STATE OF TEXAS —s‘ §
SIGNED AND| SWORN BY oo ON 7 ore me, this Jo? La
day of 20 F , to certify ify witness hand and seal of offic

   

   

a Ag

NOTARY PUBLIC-IN AND FOR THE STATE\OF TEXA

 
